DETAILED ACTION
1.	The following Office Action is based on the application filed on December 2, 2021, having claims 1-14.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,212,841 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the Patent and claim 1 of the instant application recite the same claimed invention. However, in the patent, the method steps are performed by the UE (sender) and in the instant application, the method steps are performed by the base station (receiver). 
Thus, it would have been obvious to someone of ordinary skill in the art to configure the base station to perform the method steps of the invention. The motivation to configure the base station to perform the method steps of the invention is to have a flexible network where the UE or base station may initiate the random access procedure. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-7, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0077696 A1). 
For claims 1, 13, and 14, Lee discloses a method for performing, by a base station (BS), a random access procedure with a user equipment (UE) in a wireless communication system ([0123] the NB-IoT terminal starts a random access procedure with the base station), the method comprising:
receiving, from the UE, a first message for the random access procedure, the reception of the first message including a reception of a random access preamble from the UE ([0122] message 1 is the preamble transmission); and
transmitting, to the UE, a second message for the random access procedure, in response to the reception of the first message ([0125] message 2 is the random access response from the base station to the UE),
wherein the reception of the first message for the random access procedure further includes a reception of uplink data ([0196] the terminal transmits Msg 1 with data and the base station receives data from Msg 1 (RA request)) through a physical uplink shared channel (PUSCH) ([0105] the preamble (msg 1) is sent through a PUSCH).
For claim 2, Lee discloses the reception of the uplink data through the PUSCH is performed prior to the second message is transmitted in response to the reception of the first message ([0196-0197] the data is sent with Msg 1 (prior to Msg 2) and the base station may send an ACK to acknowledge receipt of the data that was sent through the RA request (Msg 1)).
For claim 4, Lee discloses the uplink data received through the PUSCH includes an identifier (ID) of the UE ([0196] the UE transmits the small data through Msg 1 along with SD-RNTI identifier).
For claim 5, Lee discloses the second message is indicated by the ID of the UE which was received through the first message, based on that the first message was successfully received by the BS ([0197] the base station may send a second message to acknowledge receipt of the small data using the SD-RNTI).
For claim 6, Lee discloses the second message includes at least one of a timing advance (TA) command ([0126] the second message (RAR) from the base station may include a timing advance (TA) command), or an uplink grant for a subsequent uplink transmission. 
For claim 7, Lee discloses transmitting, to the UE, information regarding physical uplink random access channel (PRACH) resources and the PUSCH available for the first message ([0104]-[0105], the UE uses an RA slot comprising a PRACH resource to send the preamble via the PUSCH).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0077696 A1) in view of Zhao et al. (US 2014/0362794 A1). 
For claim 3, Lee does not expressly disclose the reception of the uplink data through the PUSCH is performed while the UE is in a radio resource control (RRC) idle state.
Zhao, from the same or similar field of endeavor, teaches that a UE initiates a random access procedure wherein the UE, while in RRC idle mode, transmits a preamble to the base station to allow the UE to transmit successfully on the PUSCH [0003]. Thus, it would have been obvious to one skilled in the art to implement the contention resolution method of Zhao in the communication network of Lee at the time of the invention to enable the transmission of a small data with the preamble while the UE is in RRC idle state. 

Allowable Subject Matter
6.	Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)272-5601. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH BENOIT MAGLOIRE/Patent Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471